In an action to recover the proceeds of a property insurance policy following a fire loss, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated August 15, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The insurance policy at issue provides that any action against the insurer must be commenced within two years after the date of loss. There is no merit to the plaintiff’s contention that the words “date of loss” appearing in his policy are ambiguous (see, Costello v Allstate Ins. Co., 230 AD2d 763). The phrase has been held to refer to the date of the catastrophe insured against, and not the date of the completion of the process to determine the loss (see, Costello v Allstate Ins. Co., supra). Accordingly, the plaintiff’s action, which was commenced more than 24 months after the fire on his premises, was properly dismissed as time-barred.
The plaintiff’s remaining contention is without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.